In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
MARIANN BIRD,            *
                         *                         No. 19-1400V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: April 21, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         acute inflammatory demyelinating
                         *                         polyneuropathy (“AIDP”); chronic
             Respondent. *                         inflammatory demyelinating
******************** *                             polyneuropathy (“CIDP”).

Sylvia Chin-Caplan, Law Office of Sylvia Chin-Caplan, LLC, Boston, MA, for
Petitioner;
Voris Johnson, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On April 21, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Mariann Bird on September 12, 2019. Petitioner alleged
that the influenza (“flu”) vaccine she received on January 12, 2017, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
her to suffer from acute inflammatory demyelinating polyneuropathy (“AIDP”)
and chronic inflammatory demyelinating polyneuropathy (“CIDP”). Petitioner
further alleges that she suffered the residual effects of this injury for more than six
months. Petitioner represents that there has been no prior award or settlement of a
civil action for damages on her behalf as a result of her condition.



       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the flu vaccine caused petitioner to suffer from AIDP
and/or CIDP and residual effects, or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $170,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Fed eral
Claims judge.
                                                2